Title: From George Washington to Elias Dayton, 16 February 1781
From: Washington, George
To: Dayton, Elias


                        
                            Sir
                            Head Quarters New Windsor 16h Feby 1781.
                        
                        You will immediately, agreeable to the General Orders of this day, augment the two light Infantry Companies
                            to the number directed, and you will also be pleased to order three other Companies of equal numbers to be formed by
                            detachment from the Brigade, taking the same care in the choice of Officers and Men as for the light Companies to enable
                            you to do this more effectually, you may, if you find it necessary, lessen the commands at Ringwood and Suffrans,
                            especially the latter—The whole detachment to be held in readiness for a march at a days warning—The service will be but a
                            temporary one—Lt Colo. Barber will command the detachment from your line. I am &c.
                        
                            P.S. You will procure for and send with the detachment a spare pr of shoes for each Man.
                        

                    